MEMORANDUM OPINION
NIX, Presiding Judge:
Plaintiff in error was convicted of Attempted Burglary After Former Conviction of a Felony in the District Court of Stephens County and sentenced to three and one-half years in the penitentiary. He appeals to this Court upon the sole issue that the trial court erred in not sustaining his demurrer to the evidence, which he claims was not sufficient to prove the alleged crime.
A review of the testimony and the record fails to sustain defendant’s contention.
Where a careful reading of the record and a study of the briefs reveal no error that would justify reversal or modification, this Court may affirm said judgment and sentence by summary order, or brief statement, or by opinion as the Court may see fit, as is prescribed by statute, 20 O.S. § 49, 1968.
Therefore, the judgment and sentence of the lower court is hereby affirmed.
BUSSEY and BRETT, JJ., concur,